United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                    April 28, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-30400
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                             MORRIS I. TAYLOR,

                                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 2:04-CR-20052-1
                          --------------------

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Morris I. Taylor appeals his sentence following a guilty plea

to   being     a     felon   in   possession     of    a   firearm      under

18 U.S.C.§ 922(g)(1). The presentence report (PSR) assigned Taylor

a base offense level of 24.        The PSR increased the base offense

level by four because Taylor possessed the firearm in connection

with another felony. The PSR noted that police officers responding

to a complaint of drug activity found Taylor and three other

persons standing outside the address identified in the complaint.



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
When the officers asked for identification, Taylor fled and was

apprehended after a chase.      The officers discovered a revolver and

a plastic bag containing an unspecified quantity of crack cocaine

in Taylor’s jacket pockets.     A three-level downward adjustment for

acceptance of responsibility resulted in a total offense level of

25.   Based on Taylor’s criminal history category of VI, the PSR

calculated   the   sentencing    range    as   110   to   137   months   of

imprisonment, subject to the 120-month statutory maximum sentence

provided in 18 U.S.C. § 922(g)(1).

      Taylor objected that the increase in offense level based on

his possession of the firearm in connection with another felony

violated Blakely v. Washington, 542 U.S. 296 (2004), because he had

not admitted that his possession of the firearm was related to

possession of the crack cocaine.         The district court granted the

objection, which reduced Taylor’s guidelines sentencing range to

77-to-96 months.

      At sentencing, the district court stated that it had reviewed

the entire record, had considered the Sentencing Guidelines, and

had considered the sentencing factors set forth in 18 U.S.C.

§ 3553.   The court cited the seriousness of the offense, the need

to promote respect for the law, the need to provide just punishment

for the offense, and the possibility of drug rehabilitation and

further education as factors that warranted an increased sentence

under § 3553.   The district court cited Taylor’s conduct in fleeing

the scene as evidence that he had known that his possession of the

                                    2
firearm was illegal.        The court stated that Taylor’s extensive

criminal history required a harsh sentence. For these reasons, the

district court sentenced Taylor to the statutory maximum term of

120 months in prison and ordered that Taylor complete a 500-hour

substance abuse program offered by the Bureau of Prisons.

     Taylor argues that the 120-month sentence is unreasonable

because most of his prior convictions were low level drug offenses

related to his substance abuse problems.         Following United States

v. Booker, 543 U.S. 220 (2005), this court reviews the application

of the Sentencing Guidelines de novo.            United States v. Smith,

440 F.3d 704, 706 (5th Cir. 2006).            The court will accept the

district     court’s    factual    findings   unless   they     are   clearly

erroneous.      Id.     The court reviews the sentence imposed for

reasonableness in light of the sentencing factors contained in

§ 3553(a).    Id.

     Under Smith, three different types of sentences are possible

under   advisory      Sentencing   Guidelines:   a   sentence    within   the

properly calculated Guidelines range; a sentence that includes a

departure allowed under the Guidelines; and, as was imposed in this

case, a non-Guidelines sentence that is either higher or lower than

the appropriate Guidelines range.          Smith, 440 F.3d at 706-08.      In

imposing a non-Guidelines sentence, the district court is required

to calculate the appropriate Guidelines range and use it as a frame

of reference.         Id. at 707-08.       The district court must also

thoroughly articulate its reasons for imposing the non-Guidelines

                                       3
sentence and those reasons must be fact-specific and consistent

with the § 3553(a) sentencing factors.             Id.

      Taylor does not challenge the district court’s determination

of the appropriate Sentencing Guidelines range.              Accordingly, we

will accept the range as appropriate.1           The record shows that the

court considered the Guidelines range and noted that the range was

advisory not mandatory. As noted above, the record also shows that

the   district    court    was   thorough    and     fact   specific     in   its

articulation of the factors warranting the increased sentence under

18 U.S.C. § 3553.      Taylor has not shown that the district court’s

imposition of the statutory maximum sentence was unreasonable.

Smith, 404 F.3d at 708-10.

                                                                       AFFIRMED.




      1
            This is not to be interpreted as a sanction of the district court’s
rejection of the four-level offense level increase simply because Taylor did not
admit that he had possessed the firearm in relation to the possession of crack
cocaine. In post-Booker decisions, this court has continued to hold that it is
the defendant’s burden to show “that the information in the PSR relied on by the
district court is materially untrue,” United States v. Betancourt, 422 F.3d 240,
248 (5th Cir. 2005), and that, absent rebuttal evidence, the district court is
entitled to rely on the facts stated in the PSR.           United States v. De
Jesus-Batres, 410 F.3d 154, 164 (5th Cir. 2005), cert. denied, 126 S. Ct. 1020
(2006).

                                       4